Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

The previous Lack of Unity of Invention analyses and requirement has been vacated.  However, a new, simpler and easier to understand Lack of Unity of Invention analyses and requirement is set forth below.  
The reason for this revamped Lack of Unity of Invention analyses and requirement is two-fold.  First, the examiner in advertently omitted form paragraph 18.19 (Restriction Requirement in National Stage Applications Submitted Under 35 U.S.C. 371), which requires Applicant to elect a single invention.  Paragraph 18.19 has been included in this Lack of Unity of Invention analyses and requirement, see below.  Secondly, this applicant is complex and in an attempt to expedite, compactify and simplify the requirement the examiner has presented a simpler grouping of the different inventions within the presently pending claims. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).



This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

The inventions set forth by the pending claims are divided into two groups and are as follows:

Group I, claims 7-8, 21-22 and 28-36, drawn to a method and system for teleporting energy from an energy source.

Group II, claim(s) 13, 17, and 23-36, drawn to a system and method for treating an unwanted medical condition within a body.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I:
 	Group I - method and system for teleporting energy from an energy source - is characterized by the special technical feature comprising:

2)	selecting/providing a means for selecting a surrounding region of space to contain energy in a state of destructive interference;
3)	illuminating/providing a means for illuminating the first region of space and the surrounding region of space with at least two pairs of overlapping mutually coherent beams of said energy, thereby producing at least two standing wave patterns, with said produced standing wave patterns overlapping each other;
4)	adjusting/providing a means for adjusting the phase of the overlapping standing wave patterns; and
5)	providing/providing a means for providing a multiplicity of overlapping standing wave patterns.

	The prior art of Bishop (U.S. Patent 5,725,482) discloses:
1)	selecting/providing a means for selecting a first region of space to contain energy in a state of constructive interference;
	-	see the system and method disclosed in the abstract, col. 2:14-60, col. 3:13-33 and the “target volume” 130 in figure 2;
2)	selecting/providing a means for selecting a surrounding region of space to contain energy in a state of destructive interference;
-	see the system and method disclosed in the abstract, col. 2:14-60, col. 3:13-33 and the specific areas outside the “target 
3)	illuminating/providing a means for illuminating the first region of space and the surrounding region of space with at least two pairs of overlapping mutually coherent beams of said energy, thereby producing at least two standing wave patterns, with said produced standing wave patterns overlapping each other;
-	see the abstract, col. 2:14-60, col. 3:13-33, col. 5:25-59 and figures 2-4;
4)	adjusting/providing a means for adjusting the phase of the overlapping standing wave patterns; 
-	see col. 3:23-33; and
5)	providing/providing a means for providing a multiplicity of overlapping standing wave patterns
-	see the multiple pairs of transducers 10a/10b in figure 2.

	Therefore the special technical feature of group I is anticipated by the Bishop prior art reference.


Group II:
 	Group II – the system and method for treating an unwanted medical condition within a body - is characterized by the special technical feature comprising:

2)	selecting/means for selecting the spatial coordinates of any regions in the body to be treated;
3)	generating/means for generating energy from the external energy source; 
4)	directing/means for directing said generated energy from at least two different spatial positions to the spatial coordinates of any selected regions within the body containing the unwanted medical condition to be treated; and
5)	causing/means for causing the energy from the at least two spatial positions to overlap and interfere with each other to create a standing wave pattern.


	The prior art of Bishop (U.S. Patent 5,725,482) discloses:
2)	selecting/means for selecting the spatial coordinates of any regions in the body to be treated;
-	the orientation of the multiple pairs of transducer 10a/10b, see “focusing” in the abstract and figure 2; 
3)	generating/means for generating energy from the external energy source; 
-	the multiple pairs of transducer 10a/10b, see figure 2; 

-	see multiple transducer 10a/10b figure 2; and
5)	causing/means for causing the energy from the at least two spatial positions to overlap and interfere with each other to create a standing wave pattern;
-	see the abstract, col. 2:14-60, col. 3:13-33, col. 5:25-59 and figures 2-4.
	Bishop discloses a method and system for treating tumors (see col. 18-49) that create bubbles which in turn create pressure and temperature changes that can be used to also drive chemical reactions” (see col. 6:50-58). However, Bishop fails to explicitly recite:
1)	introducing/means for introducing a chemical agent into the body to assist with detection of the regions of the body to be treated or to facilitate and enhance the effects of the treatment, said chemical agent being activated by the application of energy to it;
However, like Bishop, Czarnota et al. disclose an ultrasound method and system for treating tumors by inducing the creation of bubbles (see abstract, [0008]-[0014]) and teach the “synergistic combinations of compositions such as microbubble agents and effective exposures of ultrasound that induce therapeutic accumulations of ceramide in a target region of a subject in connection with cancer treatment,” (see [0045]). It should be noted that Czarnota et al. further disclose as “used herein, the term "composition" is intended to encompass a chemical 
>>> Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bishop, as taught by Czarnota et al., to provide the method and system with the additional and “synergistic” use/introduction of a chemical composition in order to treat target region.


	Therefore the special technical feature of group II is made obvious by the combination of the Bishop in view of Czarnota et al. prior art references.


Species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Applicant elects Group I, then Applicant is further required to elect either:
Specie A1 characterized by claims 7, 21, and 28-36; or
Specie A2 characterized by claims 8, 22 and 28-36.

If Applicant elects Group II, then Applicant is further required to elect either:
Specie A3
Specie A4 characterized by claims 17, and 24-36.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.


Response to Arguments

Applicant’s arguments with respect to the previous action have been considered but are moot because the previous Lack of Unity of Invention analyses and requirement has been vacated, as noted above.
	However, as a courtesy to Applicant and in the hopes of expediting prosecution the examiner will address some aspects of Applicant’s submission of 09/14/2014.
	First, regarding the first full paragraph on page 20 of 35 (line 1-9), the examiner disagrees. While claims 7-8, 21-22 and via proper dependence claims 28-36 claim at least four overlapping traveling waves, claims 13, 17, and 23-27 do not claim such subject matter.
	Second, regarding Applicant’s discussion of the meaning of 1) teleport or teleportation (and/or cognates thereof) and 2) holographic or holography (and/or cognates thereof), the 
	Third, regarding Applicant’s statement on page 26 of 35, specifically: 
the Applicant isn't given the option to elect one of the "inventions" but will automatically get a search of the invention that is presented first among the claims,
the present requirement is made clear above by the inclusion of the following section, submitted again for clarity: 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Fourth, regarding Applicant’s discussion and traversal of the prior art in the previous lack of unity of invention analyses, this discussion and traversal are moot given the new prior art used to show lack of unity of invention and the fact that none of the newly cited references have been previously used.
Fifth, regarding the discussion of step-plus-function and how those recitations of step-plus-function are supported by the specification, Applicant should note the specification is large and complex and the examiner has attempted to provide the proper interpretation of the claim language in view of the specification (including any means-plus-function and/or step-plus-function). Presently, the examiner believes the present course of action is consistent with all of the rules and proper procedures which are to be followed when examining a National Stage 
Sixth, Applicant is required to elect either Group I or Group II, and to additionally elect either specie A1, A2, A3, or A4.
Seventh and finally, given the size of Applicant’s disclosure and the complexity of the subject matter, Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792